DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 11/4/20 has been entered.
Claims 14, 15, and 18-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/6/20.
The claim amendment has overcome the prior art rejections and the 112 (b) rejections.
Applicant’s arguments with regards to the enablement/written description rejections are not persuasive. In making a determination of enablement, Examiner must consider all the evidence at hand, including the originally filed specification. Applicant’s arguments do not have the weight of evidence1. There is no evidence that Applicant—at the time of filing2—had possession of the claimed invention. There is evidence3—originally filed specification at page 70—that Applicant did not have possession of the claimed invention. 
A conclusion of lack of enablement means that, based on the evidence…, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or 
In this instance, the specification—at the time the application was filed—clearly teaches that development of the inflatable bag is a primary technical issue to be overcome.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 13, 17, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 requires a thin-film inflatable bag to restrain the target in space; and further require spalling and liberating vapors/gases and restraining the debris and gas. 

Applicant has disclosed no material for the “thin-film”

Applicant has disclosed4 that the “chips of rock rapidly ablating” under the action of “violent outgassing” and further that in space, the “expansion will be 10,000x greater”

One of ordinary skill in the art would understand that chips of rock ablating from, e.g., an asteroid, would have considerable momentum and kinetic energy and could easily puncture a thin film.

Applicant has failed to describe how this thin film would be able to restrain the debris and gas as required by the claims.

Moreover, Applicant has disclosed that selection of materials is among “the primary technical issues that must be overcome5”

It would require undue experimentation for one of ordinary skill in the art to develop a thin film material capable of restraining violent outgassing and rapidly ablating chips of rock.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) 
        2 The filing date of PCT/US2016/29072: 4/22/16
        3 “The primary technical issues that must be overcome on a path to implementing Worker Bees are: i) fully funding and ...developing the inflatable structures (including materials and rigidification methods) suitable for implementation”
        4 Page 25 of specification
        5 Page 70 of specification: “The primary technical issues that must be overcome on a path to implementing Worker Bees are: i) fully funding and …developing the inflatable structures (including materials and rigidification methods) suitable for implementation